EXHIBIT 10.1

 

TWELFTH AMENDMENT TO SECURED REVOLVING CREDIT AGREEMENT

 

This TWELFTH AMENDMENT TO SECURED REVOLVING CREDIT AGREEMENT (this “Amendment”)
is entered into as of August 30, 2019 (the “Effective Date”) by and between MVC
CAPITAL, INC., a Delaware corporation, as borrower (“Borrower”), and BRANCH
BANKING AND TRUST COMPANY, a North Carolina banking corporation, as lender
(“Lender”).

 

RECITALS:

 

WHEREAS, the Borrower and Lender entered into a certain Secured Revolving Credit
Agreement dated as of July 31, 2013 (the “Credit Agreement”), as amended by that
certain First Amendment to Secured Revolving Credit Agreement dated January 31,
2014 between Borrower and Lender (the “First Amendment”), that certain Second
Amendment to Secured Revolving Credit Agreement dated April 29, 2014 between
Borrower and Lender (the “Second Amendment”), that certain Third Amendment to
Secured Revolving Credit Agreement dated July 30, 2014 between Borrower and
Lender (the “Third Amendment”), that certain Fourth Amendment to Secured
Revolving Credit Agreement dated April 29, 2015 (the “Fourth Amendment”), that
certain Fifth Amendment to Secured Revolving Credit Agreement dated July 31,
2015 (the “Fifth Amendment”), that certain Sixth Amendment to Secured Revolving
Credit Agreement dated September 30, 2015 (the “Sixth Amendment”), that certain
Seventh Amendment to Secured Revolving Credit Agreement dated December 1, 2015
(the “Seventh Amendment”), that certain Eighth Amendment to Secured Revolving
Credit Agreement dated  June 30, 2016 (the “Eighth Amendment”), that certain
Ninth Amendment to Secured Revolving Credit Agreement dated February 28, 2017
(the “Ninth Amendment”), that certain Tenth Amendment dated August 31, 2017 (the
“Tenth Amendment”), and that certain Eleventh Amendment dated August 10, 2018
(the “Eleventh Amendment”), and collectively with all prior amendments described
in this paragraph the “Prior Amendments”);

 

WHEREAS, the Borrower has requested that the Lender extend the maturity of the
Revolver Commitment by amending the definition of “Termination Date”;

 

WHEREAS, the Lender is willing to provide the requested amendment upon the terms
and subject to the conditions set forth below and amend the Credit Agreement as
provided herein subject to the terms and conditions herein.

 

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower and the Lender agree
as follows:

 

AGREEMENT:

 

SECTION 1.                            Recitals.  The Recitals are incorporated
herein by reference and shall be deemed to be a part of this Amendment.

 

SECTION 2.                            Amendments to Credit Agreement.  The
Credit Agreement is hereby amended as set forth in this Section 2.

 

[-Sensitive-]

 

1

--------------------------------------------------------------------------------



 

SECTION 2.02.           Amendment to Section 1.01.  The definition of
“Termination Date” in Section 1.01 of the Credit Agreement is deleted and
replaced with the following:

 

“Termination Date” means the earlier to occur of (i) August 31, 2020, (ii) the
date the Revolver Commitment is terminated pursuant to Section 6.01 following
the occurrence of an Event of Default, or (iii) the date the Borrower terminates
the Revolver Commitment entirely pursuant to Section 2.09.

 

SECTION 3.                            Reaffirmation.  To induce the Lender to
enter into this Amendment, the Borrower hereby (a) restates and renews each and
every representation and warranty heretofore made by it under, or in connection
with the execution and delivery of, the Credit Agreement and the other Loan
Documents (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty is true and correct as of such date), and
(b) restates, ratifies and reaffirms each and every term and condition set forth
in the Credit Agreement and in the other Loan Documents.

 

SECTION 4.                            Conditions to Effectiveness.  This
Amendment shall become effective as of the date first written above when, and
only when, each of the following conditions precedent shall have been satisfied
or waived:

 

(a)                                 the Lender shall have received this
Amendment, duly executed by the Borrower and the Lender;

 

(b)                                 the Lender shall have received resolutions
from the Borrower and other evidence as the Lender may reasonably request,
respecting the authorization, execution and delivery of this Amendment;

 

(c)                                  the fact that the representations and
warranties of the Borrower contained in Section 6 of this Amendment shall be
true and correct on and as of the date hereof;

 

(d)                                 after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing;

 

(e)                                  the Borrower shall have delivered, by wire
transfer or immediately available funds, to the Lender the amount of $50,000 as
an upfront fee, which such upfront fee shall be fully earned and payable on the
Effective Date; and

 

(f)                                   all other documents and legal matters in
connection with the transactions contemplated by this Amendment shall be
reasonably satisfactory in form and substance to the Lender and its counsel.

 

SECTION 5.                            No Other Amendment.  Except for the
amendments set forth above, the text of the Credit Agreement shall remain
unchanged and in full force and effect.  On and after the Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by the Prior Amendments and this

 

2

--------------------------------------------------------------------------------



 

Amendment.  This Amendment is not intended to effect, nor shall it be construed
as, a novation.  The Credit Agreement, the Prior Amendments and this Amendment
shall be construed together as a single agreement.  Nothing herein contained
shall waive, annul, vary or affect any provision, condition, covenant or
agreement contained in the Credit Agreement or the Prior Amendments, except as
herein amended, nor affect nor impair any rights, powers or remedies under the
Credit Agreement or the Prior Amendments, as each is hereby amended, and each is
confirmed to be in full force and effect.

 

SECTION 6.                            Representations and Warranties.  The
Borrower hereby represents and warrants to the Lender that, as of the Effective
Date:

 

(a)                                 the Borrower has all requisite power and
authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the Credit Agreement and the
other Loan Documents;

 

(b)                                 the execution and delivery of this Amendment
and the performance of the Credit Agreement and the other Loan Documents have
been duly authorized by all necessary action (if any) on the part of the
Borrower;

 

(c)                                  the execution and delivery by the Borrower
of this Amendment will not result in, or require, the creation or imposition of
any Lien on any of its properties or revenues pursuant to any Applicable Law or
any such contractual obligation (other than the Liens created by the Loan
Documents on the Closing Date and from time to time thereafter);

 

(d)                                 this Amendment has been duly executed and
delivered by the Borrower and constitutes a legal, valid, and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization, or other similar laws affecting creditors’ rights generally and
except as enforceability may be limited by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or in law);

 

(e)                                  the execution and delivery of this
Amendment and the performance by the Borrower hereunder does not and will not
require the consent or approval of any regulatory authority or governmental
authority or agency having jurisdiction over the Borrower, nor be in
contravention of or in conflict with the articles of incorporation, bylaws or
other organizational documents of the Borrower, or the provision of any statute,
or any judgment, order or indenture, instrument, agreement or undertaking, to
which the Borrower is party or by which the assets or properties of the Borrower
are or may become bound;

 

(f)                                   the Collateral Documents continue to
create a valid security interest in, and Lien upon, the Collateral, in favor of
the Lender, which security

 

3

--------------------------------------------------------------------------------



 

interests and Liens are perfected in accordance with the terms of the Collateral
Documents and prior to all other Liens; and

 

(g)                                  no event has occurred and is continuing or
will result from the consummation of the transactions contemplated by this
Amendment that would constitute an Event of Default or a Default.

 

SECTION 7.                            Counterparts.  This Amendment may be
executed in multiple counterparts, each of which shall be deemed to be an
original and all of which, taken together, shall constitute one and the same
agreement.

 

SECTION 8.                            Governing Law.  This Amendment shall be
construed in accordance with and governed by the laws of the State of North
Carolina.

 

SECTION 9.                            Further Assurances.  The Borrower agrees
to promptly take such action, upon the request of the Lender, as is necessary to
carry out the intent of this Amendment.

 

SECTION 10.                     Waiver of Claims or Defenses.  The Borrower
represents that it does not have any set-offs, defenses, recoupments, offsets,
counterclaims or other causes of action against the Lender relating to the Loan
Documents and the indebtedness evidenced and secured thereby and agree that, if
any such set-off, defense, counterclaim, recoupment or offset otherwise exists
on the date of this Amendment, each such defense, counterclaim, recoupment,
offset or cause of action is hereby waived and released forever.

 

SECTION 11.                     Loan Document.  This Amendment is a Loan
Document and is subject to all provisions of the Credit Agreement applicable to
Loan Documents, all of which are incorporated in this Amendment by reference the
same as if set forth in this Amendment verbatim.

 

SECTION 12.                     Severability.  Any provision of this Amendment
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

SECTION 13.                     Entire Agreement.  This Amendment contains the
entire and exclusive agreement of the parties hereto with reference to the
matters discussed herein. This Amendment supersedes all prior drafts and
communications with respect hereto.

 

SECTION 14.                     Notices.  All notices, requests and other
communications to any party to the Loan Documents, as amended hereby, shall be
given in accordance with the terms of Section 9.01 of the Credit Agreement.

 

SECTION 15.                     Expenses.  The Borrower shall pay all reasonable
out-of-pocket expenses incurred by the Lender (including the reasonable fees,
charges and disbursements of counsel for the Lender) in connection with the
preparation and closing of this Amendment.

 

4

--------------------------------------------------------------------------------



 

SECTION 16.  Definitions.  Capitalized terms used in this Amendment which are
not otherwise defined in this Amendment shall have the respective meanings
assigned to them in the Credit Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

 

 

MVC CAPITAL, INC.

 

 

 

 

 

 

 

By:

/s/ Scott J. Schuenke

 

Name:

Scott J. Schuenke

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

[CORPORATE SEAL]

 

6

--------------------------------------------------------------------------------



 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

 

 

By:

/s/ Steven Whitcomb

 

Name:

Steven Whitcomb

 

Title:

Senior Vice President

 

7

--------------------------------------------------------------------------------